Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00443-CV

                                IN RE ALFARO OIL & GAS, LLC,
                       Pinnacle Financial Partners Corporation, and Brian Alfaro

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: August 7, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 12, 2013, Relators Alfaro Oil & Gas, LLC, Pinnacle Partners Financial

Corporation and Brian Alfaro filed a petition for writ of mandamus. On July 22, 2013, Relators

filed a motion for stay of the sanctions order pending a ruling on the mandamus petition. The court

has considered the petition for writ of mandamus and is of the opinion that Relators are not entitled

to the relief sought. Accordingly, the petition for writ of mandamus and the motion to stay the

sanctions order are denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. DC-12-315, styled Leland Rogness v. Alfaro Oil & Gas, LLC, Pinnacle
Partners Financial Corporation, and Brian Alfaro, Individually, pending in the 229th Judicial District Court, Duval
County, Texas, the Honorable Ana Lisa Garza presiding.